Title: To Thomas Jefferson from Alexandre Lerebours, 17 May 1796
From: Lerebours, Alexandre
To: Jefferson, Thomas


                    
                        Monsieur
                        Philadelphie 28 floreal an 4e. de
la République francçise (17 Mai 1796)
                    
                    En traversant l’océan atlantique pour venir dans cette intéressante partie du nouveau monde, mon dessein était d’y propager les découvertes utiles de mon pays, et je vous prie d’accepter quelques mémoires et rapports que j’ai apportés de france concernant divers inventions et decouvertes dans les Sciences, les Arts-mécaniques et les métiers: La plupart de ces inventions ont été couronnées par les Sociétés savantes de Paris et ont mérité des recompenses nationales.
                    Je viens de recevoir de france plusieurs Journaux de Science et de littérature, et je me propose d’en faire une analyse que j’aurai soin de vous faire parvenir.
                    Je dois vous annoncer que nous avons en france un Tribunal de savans érigé, au nom du législateur, pour juger des inventions et découvertes, et decerner aux inventeurs les recompenses nationales. Les Savans qui composent ce tribunal sont pris dans les principales Sociétés savantes de Paris.
                    Autrefois les Ministres et les Rois prononçaient sur les ouvrages des Savans et des Philosophes; mais [on] conçoit aujourd’hui que c’était le comble du ridicule [et] de l’ignominie que de laisser l’ignorance, le Sceptre [en] main, juger, dans ses caprices souverains et pervers, les monumens du génie. J’ai l’honneur d’être très respectueusement, Monsieur, Votre très humble et très obéissant serviteur
                    
                        Alexandre Lerebours
                    
                